Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method comprising:
receiving a request to create a flashcard based on a question and answer;
storing the flashcard;
receiving a request to assign the flashcard to a student; and
registering the association of the flashcard with the student. 
The limitations of receiving, storing and registering, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting providing a user interface for receiving the question and answer and requests, and creating entries in a database, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “user interface” language, receiving in the context of this claim encompasses a user manually receiving the question and answer and requests from another person. Similarly, the limitation of creating entries, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
Independent claim 16 recites a method comprising storing digital assessment forms, assignments and flashcards, and accessing the stored information to select a digital assessment form and flashcards for a user. These limitations of storing, accessing and selecting, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a database to store the claimed items and a generic server accessing the information to make a selection, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “database” and “server” language, a person could manually store the forms, assignment data and flashcards, such as using pen and paper, and mentally evaluate them to make a selection of flashcards. Accordingly, the claim also falls within the “Mental Processes” grouping of abstract ideas. 
Independent claim 19 similarly recites a method comprising storing a flashcard deck, presenting flashcards from the deck according to an algorithm, receiving an answer from a user, and increasing or decreasing the probability of next selection. These limitations cover performance of the limitations in the mind but for the recitation of generic computer components. That is, aside from the database and instructions for a processor to perform the storing, selecting, presenting, and determining, nothing in the claim elements precludes the steps 
These judicial exceptions are not integrated into a practical application. In particular, the claims only recite using generic databases and server processors to perform the claimed steps. These databases and processors are recited at a high-level of generality (i.e., as generic databases storing information, and generic processors performing generic computer functions, for example,  of accessing information from the databases, presenting information, receiving information, and making determinations) such that they amount no more than mere instructions to apply the exceptions using generic computer components. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to abstract ideas. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a database and processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-15, 17, 18 and 20 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. Therefore these claims are rejected as being directed to non-statutory subject matter for the reasons indicated above.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2011/0091859 A1) in view of Boon (US Patent No. 6,022,221).
	Regarding claim 1, Hall discloses a method for creating flashcards using a digital assessment form comprising: 
providing, to a user, a user interface that includes a digital assessment form that is configured to receive input defining questions and corresponding answers (see Par. 71 – flashcard entries are questions and answers), each question being associated with a learning standard section (see abstract); and
receiving a first request to create a flashcard for a first question that has been defined in the digital assessment form, the first request identifying the first question, the corresponding answer and the associated learning standard section (see Par. 69 – “add new flashcard button” 
Hall further discloses in response to the first request, creating, in a flashcards database, one or more entries that define a first flashcard for the first question, the one or more entries mapping the first question to the associated learning standard section (topic - Par’s. 29, 54); receiving a second request to assign the first flashcard to a first student (Par. 44). To the extent that Hall does not explicitly disclose in response to the second request, creating, in the flashcards database, one or more entries that associate the first student with the first flashcard, Boon discloses a similar system for managing questions and answers (Q/A pairs) wherein a database maintains entries of the questions and answers, Q/A pairs are assigned to students, and entries are created associating the student with the Q/A. pair (see Boon column 4, lines 32-42). It would have been obvious to one skilled in the art before the filing date of the invention to modify the teachings of Hall by creating entries associating the student with the flashcard, as suggested by Boon, to obtain predictable results of better organizing the data regarding the student’s interaction with the flashcard. 

	Regarding claims 2 and 3, Hall further disclose the digital assessment form provides a user interface element by which the user can request creation of a flashcard for a particular question that is currently displayed in the digital assessment form, and wherein the first request is received in response to the user selecting the user interface element while the first question is displayed in the digital assessment form (see Par’s. 68-69) (as per claim 2), and the one or more entries that define the first flashcard also define a classification and one or more sub-classifications for the associated learning standard section (see abstract, Par. 50) (as per claim 3). 

	Regarding claims 4-7, 9-12 and 14, Hall does not explicitly disclose, but Boon does disclose the one or more entries that associate the first student with the first flashcard define a slot value (Q value) that assigns the first flashcard to a particular slot in a slot structure associated with the first student, each slot in the slot structure being associated with a different probability of selection (value for level of retention – column 4, lines 42-51) (as per claim 4), 
	the flashcards database includes entries that associate the first student with a plurality of flashcards, the method further comprising: accessing the flashcards database to select one of the plurality of flashcards based on the slot to which each of the plurality of flashcards is assigned; and presenting the selected flashcard to the first student (column 4, line 64 – column 5, line 17) (as per claim 5), 
	in response to presenting the selected flashcard to the first student, receiving an answer; determining whether the answer is correct; when the answer is correct, accessing the flashcards database to update the one or more entries that associate the first student with the selected flashcard to change the slot value to assign the selected card to a slot that is associated with a lower probability of selection (column 5, lines 36-49); and when the answer in incorrect, accessing the flashcards database to update the one or more entries that associate the first student with the selected flashcard to change the slot value to assign the selected card to a slot that is associated with a higher probability of selection (column 5, lines 30-35) (as per claim 6), 
	when the answer is correct and the selected card is currently assigned to a slot that has the lowest probability of selection, accessing the flashcards database to update the one or more entries so that the selected flashcard is no longer assigned to the first student (column 7, line 61 – column 8, line 9; after learned, item is unassigned) (as per claim 7), 

	the incorrect answer event defines that the second flashcard should be assigned when the second question is answered incorrectly (column 11, lines 11-20) (as per claim 10), 
	the incorrect answer event defines that a flashcard related to the learning standard section associated with the second question should be assigned when the second question is answered incorrectly, and wherein the second flashcard is associated with the same learning standard section as the second question (column 11, lines 11-20) (as per claim 11), 
	creating a flashcard deck for a particular student by creating, in the flashcards database, entries that associate the particular student with a plurality of flashcards (database of interaction records for a set of cards – column 4, lines 32-42) (as per claim 12), and 
	the plurality of flashcards are selected for inclusion in the flashcard deck based on the particular student's answers on flashcards that were previously presented to the particular student column 4, lines 32-42) (as per claim 14).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to further modify the teachings of Hall by incorporating these features of slot structures used in selection probabilities, the slot values changing based on correct and incorrect answers, presents different Q/A pairs in response to correct and incorrect answers, and creating a deck for 

Regarding claim 8, the combination of Hall and Boon further discloses the flashcards database includes entries that associate the first student with a plurality of flashcards (Boon column 4, lines 32-42), the method further comprising: accessing the flashcards database to select one of the plurality of flashcards (Hall Par’s. 29, 44, 54); and presenting the selected flashcard to the first student by sending content of the selected flashcard to a third party digital assistant application programming interface to cause the content of the selected flashcard to be presented to the first student on a digital assistant (Hall Par. 49) (as per claim 8).

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2011/0091859 A1) in view of Boon (US Patent No. 6,022,221), and further in view of Capps et al. (US 2019/0114937 A1).
Regarding claim 13, the combination of Hall and Boon does not explicitly disclose the plurality of flashcards are selected for inclusion in the flashcard deck based on the particular student's predictive score on an upcoming assignment. However, Capps discloses the concept and advantages of determining predictive scores on upcoming assignments and using the scores as the basis for activity recommendations was well known to those of ordinary skill in the art before the effective filing date of the invention (see abstract, Par. 179). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Hall and Boon by determining a predictive score and selecting flashcards based . 

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2011/0091859 A1) in view of Boon (US Patent No. 6,022,221), and further in view of Abrahamson et al. (US Patent No. 5,002,491). 
	Regarding claim 15, Boon as noted above discloses maintaining a student’s interaction results in a database (column 4, lines 32-42). To the extent that Hall and Boon does not explicitly disclose providing the flashcards to a plurality of students and generating, from the outcomes database, a dashboard that represents the plurality of students' performance on at least one learning standard section, Abrahamson discloses the concept and advantage of providing a dashboard to a teacher representing a plurality of student’s performance on one or more less was well known before the effective filing date of the invention (see for ex. Fig’s. 4BB-4EE). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Hall and Boon by providing the dashboard taught by Abrahamson, to obtain predictable results of allowing one teacher to track results for multiple students. 

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Flowers et al. (US 2007/0269788 A1) in view of Boon (US Patent No. 6,022,221).
	Regarding claim 16, Flowers discloses a personalized learning system comprising: 
a forms database (Par. 48-52) that defines digital assessment forms, each digital assessment form representing an assessment and defining questions, corresponding answers 
an assignment database that associates digital assessment forms with students to thereby define when the students will be taking the corresponding assessments (Par’s. 44-45 – database drive test preparation system designed to maximize use of time available for test will be taken; see Par. 179); 
a flashcards database that defines flashcards, each flashcard defining a question, a corresponding answer and a learning standard section to which the question relates, the flashcards database also defining flashcard decks that have been assigned to students, each flashcard deck including a plurality of flashcards (Par’s. 137-138); and 
one or more servers that are configured to employ the forms database, the assignment database and the flashcards database to assign study material to students based on assessments that the students will be taking, wherein the one or more servers assign study material to a particular student by: 
accessing the assignment database to identify digital assessment forms that are associated with the particular student; 
accessing the forms database to obtain the identified digital assessment forms; 
processing each of the identified digital assessment forms to determine which learning standard sections are associated with the questions defined in each of the digital assessment forms; and
selecting a first digital assessment form (see Flowers Par. 172-177 – study plan analyzes student performance and upcoming testing events to determine study materials to provide).
. 

9.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flowers et al. (US 2007/0269788 A1) in view of Boon (US Patent No. 6,022,221), and further in view of Capps et al. (US 2019/0114937 A1).
	Regarding claims 17 and 18, the combination of Flowers does not explicitly disclose an outcomes database that defines students' results on flashcards; wherein selecting the first digital assessment form comprises: accessing the outcomes database to generate a predictive score for the particular student for each of the assessments that the identified digital assessment forms represent; and determining that the predictive score for the assessment that the first digital assessment form represents is the lowest predictive score (as per claim 17), and the predictive score for a particular assessment is generated based on the particular student's results on flashcards associated with learning standard sections that match the learning standard sections .

10.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Hall (US 2011/0091859 A1).  
	Regarding claim 19 and 20, Boon discloses one or more computer storage media storing computer executable instructions which when executed by one or more processors implement a method for presenting Q/A pairs to a student based on the student's performance, the method comprising: 
creating, in a Q/A pairs database, a Q/A pair deck for a student, the flashcard deck including a plurality of Q/A pairs, each flashcard defining a question and a corresponding answer, each flashcard also being assigned to a particular slot of a plurality of slots (Q value) in a slot structure (see column 4, lines 32-51); 
iteratively presenting Q/A pairs from the Q/A pair deck to the student by: 

presenting the particular Q/A pair to the student; 
determining whether the student has provided a correct answer to the question defined in the particular Q/A pair; 
when the student has provided the correct answer, changing the slot to which the particular Q/A pair is assigned to reduce the probability of selection of the particular Q/A pair (column 5, lines 36-49); and 
when the student has not provided the correct answer, changing the slot to which the particular Q/A pair is assigned to increase the probability of selection of the particular Q/A pair (column 5, lines 30-35) (as per claim 19). 
	Boon does not explicitly disclose the Q/A is in the form of a flashcard, each flashcard having an associated learning standard section (as per claim 19), and presenting the particular Q/A pair to the student comprises sending content of the particular Q/A pair to a third party digital assistant application programming interface to cause the content of the particular Q/A pair to be presented on a digital assistant associated with the student (as per claim 20). 
	However, Hall discloses providing Q/A pairs in the form of flashcards that are associated with learning standard sections (see abstract), wherein the Q/A. pairs are delivered to a third party API of a digital assistance associated with the student (Par. 49)
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Boon by utilizing flashcards as the format for the Q/A pairs and associating the flashcards with learning standard sections, as taught by Hall, and delivering . 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tucci (US 2009/0077479 A1) discloses electronic flashcards. Van Schaack et al. (US Patent No. 6,652,283 B1) discloses a knowledge and skills system. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715